KIRSHBAUM, Justice,
specially concurring.
I concur in the majority’s conclusion that the executive decision to include a nativity scene in the 1980-1981 Christmas display on the steps of the City and County Building in Denver, Colorado, did not violate article II, section 4 of the Colorado Constitution. I write separately to emphasize my view of the limited scope of this decision.
The decision is limited initially by the fact that the law of the case was established by this court in this very case just four years ago. In Conrad v. City & County of Denver, 656 P.2d 662 (Colo.1982) (Conrad I), the court explored the problem of selecting an appropriate test by which to measure the applicability of article II, section 4 to this dispute, specifically rejected the strict scrutiny test articulated by the United States Supreme Court in Larson v. Valente, 456 U.S. 228, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982), and adopted the tripartite test of Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). As the majority acknowledges in footnote 6, the United States Supreme Court has not hesitated to apply a strict scrutiny analysis in establishment clause cases involving state laws that discriminate among religions. In view of the absolute language of article II, section 4 of the Colorado Constitution, a governmental decision to expend public funds to display scenes of special religious significance to a particular religion might in other circumstances constitute discrimination among religions and, therefore, demand a strict scrutiny analysis. See Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984). However, this court having determined that the Lemon rationale is applicable to the circumstances of this case, the trial court properly complied with that conclusion on remand.
As the majority also recognizes, the evidence below was quite conflicting. The principle of appellate review applicable in such circumstance is a familiar one: appellate judges may not substitute their views of the evidence for findings of fact entered by a trial court if the trial court’s findings are supported by the evidence introduced *1318at trial. See, e.g., People ex rel. M.S.H., 656 P.2d 1294 (Colo.1983); Brewer v. Williams, 147 Colo. 146, 362 P.2d 1033 (1961). Because the trial court’s findings of fact in this case are supported by the record, they may not be altered on appeal.
The court today affirms a trial court’s application of a particular legal standard to particular findings of fact rendered on the basis of particular evidence. However, as the majority opinion recognizes, the Colorado Constitution, like the United States Constitution, is a living document, designed for application to new circumstances upon a principled and historic yet realistic basis. The concept of a political realm in which each person might enjoy maximum freedom to worship in the form deemed satisfactory to that individual, free from the inhibiting effect of governmental support for any particular religion or religious denomination, lies at the heart of the sparse phraseology of the establishment clause of the United States Constitution and the quite specific language of the non-preference clause of the Colorado Constitution. Americans United for Separation of Church and State Fund, Inc. v. State, 648 P.2d 1072 (Colo.1982); Conrad I, 656 P.2d 662. In this light, our decision in this case has only limited applicability to other expenditures of public funds that might occur in other circumstances.